Citation Nr: 1231030	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation for prostate cancer.

2.  Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran had active service from January 1954 to January 1958; and from April 1958 until his retirement in August 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted a separate, noncompensable rating for erectile dysfunction; and which reduced the rating for prostate cancer from 100 percent to 40 percent effective July 1, 2008. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The April 2008 rating decision, which reduced the rating for the Veteran's prostate cancer disability from 100 percent to 40 percent, did not comply with regulations by not first assessing, after the cessation of surgical, X-ray, antineoplastic chemotherapy and other therapeutic procedures, whether there was any local reoccurrence or metastasis. 

2.  The Veteran's erectile dysfunction is not manifested by deformity of the penis.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that reduced the disability rating for prostate cancer to 40 percent effective July 1, 2008, was improper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.115b, Diagnostic Code 7528 (2011). 

2.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues decided in this decision, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's functioning.  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this decision, the Board grants restoration of the 100 percent disability rating for service-connected prostate cancer, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist as regards this issue is warranted.  

As for the claim for a compensable rating for erectile dysfunction, the RO provided pre-adjudication VCAA notice by letter, dated in October 2006, on the underlying claim of service connection for prostate cancer [which, in this case, included associated erectile dysfunction].  Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating, following the initial grant of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

As for VA's duty to assist, the RO obtained VA and private medical records.  In addition, the Veteran was accorded a VA examination in December 2007, and the report of this examination is sufficiently detailed to permit fair and equitable consideration of the claim on the merits.  The examiner reviewed the Veteran's symptoms in detail and in conjunction with the rating criteria, and provided sufficient information on which to rate the Veteran's erectile dysfunction disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Therefore, this evidence is adequate for rating purposes.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  

Prostate cancer

In September 2006 the Veteran underwent biopsy of the prostate, which was positive for cancer.  VA and private medical records dating from 2006, including the September 2006 biopsy report, note that the Veteran has been under the care, for his prostate, of Dr. Timothy Trulock since 2006.

In a rating decision in April 2007 the RO granted service connection for prostate cancer with an evaluation of 100 percent effective September 26, 2006.  

In December 2007 the Veteran underwent a VA genitourinary examination "to evaluate for residuals of prostate cancer."  During the examination the Veteran complained of constant rectal urge and severe urinary frequency, and of severe pain in the tip of his penis.  The examiner noted that a biopsy had been done in 2006, and that there was no malignancy other than carcinoma of the prostate.  He also noted that the Veteran had not had any recurrent urinary tract infections or kidney stones, or required any catheterizations or invasive procedures on a regular basis.  Diagnosis was prostatic carcinoma treated with external beam radiation and seed implantation with severe urinary and rectal urgency, with pain in the penis and incontinence of urine requiring pads.

In a January 2008 rating decision, the RO proposed to reduce the disability rating for the Veteran's service-connected prostate cancer disability to 40 percent based on residual disability following radiation treatment. 

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. §§ 1155.  See also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (providing, inter alia, that a disability rating may not be reduced based on only one medical examination unless the evidence of records warrants the conclusion that sustained improvement has been demonstrated).  

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must also be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  See VAOPGCPREC 71-91 (Nov. 1991); see also VAOPGCPREC 29-97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

In the present case, the April 2008 rating reduction caused the Veteran's combined disability rating to be reduced from 100 percent to 60 percent; which in turn reduced the Veteran's monthly rate of compensation.  See RO's January and April 2008 letters to Veteran regarding reduction in evaluation and compensation.  The provisions of 38 C.F.R. § 3.105(e) are therefore applicable in this case.  

As for compliance with 38 C.F.R. § 3.105(e), the Veteran was notified of the proposed reduction and told that he had 60 days to present additional evidence.  In addition, the reduction was effective July 1, 2008; more than 60 days after issuance of the proposed rating reduction in January 2008.  Thus, the provisions of 38 C.F.R. § 3.105(e) were met. 

As regards the propriety of the rating reduction, Diagnostic Code 7528 provides for a 100 percent rating for malignant neoplasms of the genitourinary system; with a mandatory VA examination at the expiration of six months following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  38 C.F.R. § 4.115b.  Then, if there has been no local reoccurrence or metastasis, the disability is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.  

In this case, no mention was made by the 2007 examiner, and in turn the RO in April 2008, regarding the status of the Veteran's prostate cancer.  See 38 C.F.R. § 4.115b, Note ("If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant").  In this regard the Board notes that Dr. Trulock's records are not in the claims file.  Dr. Trulock has been the Veteran's prostate cancer physician throughout the appeal period.  In fact, there is no indication that the claims file was reviewed, at all, by the VA examiner.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  Instead, the examiner simply checked the Veteran's penis and rectum, and the RO then reduced the rating for the Veteran's service-connected prostate cancer disability based upon those results without first ensuring, as required by Diagnostic Code 7528, that there was no local reoccurrence of prostate cancer or metastasis, which would have necessitated a continued rating of 100 percent.  

Consequently, the April 2008 rating decision that reduced the rating for the Veteran's prostate cancer to 40 percent, effective July 1, 2008, was not proper because it contravened the assigned diagnostic criteria.  The 100 percent rating for prostate cancer is therefore restored.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594-96 (1991) (where a rating decision was made without observance of law in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored).  

Erectile dysfunction

In a rating decision dated in April 2008, the RO granted a separate, noncompensable rating for erectile dysfunction effective July 1, 2008.  The Veteran appealed the assigned rating.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Under Diagnostic Code 7522, a compensable rating of 20 percent is warranted for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  Diagnostic Code 7522 also calls for consideration of special monthly compensation under 38 C.F.R. § 3.350.  

The Veteran's erectile dysfunction disability has been assigned a 0 percent rating under the provisions of Diagnostic Code 7522 throughout the appeal period.  38 C.F.R. § 4.115b.  The Veteran has also been assigned special monthly compensation for loss of use of a creative organ.  

The Veteran had a VA genitourinary examination in December 2007.  During the examination the Veteran complained of pain in the tip of his penis and urinary urgency.  He also complained of impotence, and an inability to have erections.  On examination, the penis and testicles were normal.  Diagnosis was impotence.  

The Veteran complains of loss of erectile power, but he does not allege any deformity of the penis, and none was found on examination.  Absent deformity of the penis with loss of erectile power, a compensable evaluation for erectile dysfunction is not warranted.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The Veteran has, however, been granted special monthly compensation for loss of use of creative organ.  No additional entitlement is allowable.

The Board has considered whether a staged rating is appropriate, however, as the Veteran's erectile dysfunction did not meet the criteria for a compensable rating at any time during the appeal period, a staged rating is not warranted.  Fenderson, 12 Vet. App. 119.  

The Board has also considered whether a claim for total disability rating for compensation based on individual unemployability is raised by the Veteran's erectile dysfunction.  In Rice v. Shinseki, the Court held that a claim for TDIU [total disability rating for compensation based on individual unemployability] is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, as part of a claim for increased compensation if entitlement to the disability upon which TDIU is based has already been found to be service connected).  

The Veteran does not allege, and the evidence does not show, that he is unable to work solely on the basis of his service-connected disabilities.  In a June 2008 statement the Veteran indicated that he could no longer work on his farm.  In an October 2008 rating decision, the RO asked the Veteran to indicate whether he wished to file a claim for TDIU.  No further statement regarding unemployability was received.  Accordingly, the Board finds that a respective claim for TDIU is not raised by the record.  
The assignment of an extra-schedular rating was also considered.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. 572 F.3d 1366 (Fed. Cir. 2009).  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  In other words, the Veteran does not have erectile dysfunction symptomatology not already contemplated by the General Rating Schedule, and the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  Additionally, no interference with employment has been shown.  Therefore, the Veteran's erectile dysfunction disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.
 
The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an initial compensable rating for the Veteran's erectile dysfunction is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).


ORDER

The 100 percent rating for prostate cancer is restored, effective the date of the reduction, and the appeal is granted.

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


